Citation Nr: 0827097	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a shrapnel wound scar of the right lower leg. 

2.  Entitlement to an effective date earlier than January 15, 
2004, for a grant of service connection for a shrapnel wound 
scar of the right lower leg. 

3.  Entitlement to an effective date earlier than January 15, 
2004, for a grant of service connection for a chronic rash of 
the medial aspect of the right calf associated with the 
shrapnel wound scar of the right lower leg. 

4.  Entitlement to an effective date earlier than November 
23, 2004, for a grant of service connection for post-
traumatic stress disorder (PTSD).    

5.  Entitlement to an initial rating in excess of 10 percent 
for a chronic rash of the medial aspect of the right calf 
associated with a shrapnel wound scar of the right lower leg. 

6.  Entitlement to an initial rating in excess of 70 percent 
for PTSD. 

7.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota, (hereinafter RO).  

The issue of entitlement to an initial rating in excess of 20 
percent for a shrapnel wound scar of the right lower leg 
requires additional development and will be addressed in the 
REMAND portion of the decision below.   


FINDINGS OF FACT

1.  No document may be construed as a claim for service 
connection for a shrapnel wound scar of the right lower leg 
or a chronic rash of the medial aspect of the right calf leg 
received or dated prior to January 15, 2004.   

2.  No document may be construed as a claim for service 
connection for PTSD dated or received prior to November 23, 
2004.  

3.  A rash of the medial aspect of the right calf associated 
with a shrapnel wound scar of the right lower leg is 11 x 5 
cm. in size and does not require systemic therapy such as 
doses of corticosteroids or other immunosuppressive drugs; 
the rash does not involve deep scarring or cause limitation 
of motion. 

4.  In a statement received in February 2006, the veteran 
withdrew his appeal with respect to claims for entitlement to 
an initial rating in excess of 70 percent for PTSD and 
service connection for hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
15, 2004, for a grant of service connection for a shrapnel 
wound scar of the right lower leg are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date earlier than January 
15, 2004, for a grant of service connection for a chronic 
rash of the medial aspect of the right calf associated with a 
shrapnel wound scar of the right lower leg are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).
 
3.  The criteria for an effective date earlier than November 
23, 2004, for a grant of service connection for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

4.  The criteria for an initial rating in excess of 10 
percent for a chronic rash of the medial aspect of the right 
calf associated with a shrapnel wound scar of the right lower 
leg are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2007). 

5.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issues of entitlement to an 
initial rating in excess of 70 percent for PTSD and 
entitlement to service connection for hearing loss have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated herein, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, when service connection has been granted and the 
initial rating and effective date has been assigned, the 
claim of service connection has been more than substantiated, 
as it has been proven, thereby rendering 38 U.S.C.A. § 
5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled. 
 Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability and effective date assigned for 
such disability, such as in the instant case with respect to 
the initial rating and effective dates assigned for the 
shrapnel wound scar of the right lower leg and a chronic rash 
of the medial aspect of the right calf associated with the 
shrapnel wound, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
line with the above reasoning, Vazquez-Flores v. Peake 
(dealing with providing additional notice in cases of 
increased ratings) does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the veteran's claim for service connection.  22 Vet. 
App. 37 (2007).  

While the reasoning above does not apply to the claim for an 
earlier effective date for service connection for PTSD as the 
claim was filed in May 2006, after the expiration of the 
appeal period following the grant of service connection for 
PTSD by a March 2005 rating decision, the veteran has been 
provided notice with respect to earlier effective date 
claims, to include by letter dated in March 2006.  As such, 
the Board finds that the duty to notify has been satisfied.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Dunlap, supra.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the issue adjudicated below.  The 
veteran's service medical records and private and VA 
treatment records have been obtained, and the veteran was 
afforded VA examinations to determine the severity of his 
chronic rash of the medial aspect of the right calf in 
October 2005 and June 2007.  The reports from these 
examinations contain sufficient clinical information to 
adequately adjudicate the increased rating claim decided 
below.  Neither the veteran nor his representative has 
identified additional pertinent evidence that needs to be 
obtained with respect to the issues adjudicated herein.  
There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the issues addressed below, and the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Legal Criteria/Analysis
  
A.  Earlier Effective Date Claims 

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Additionally, the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992). 

Service connection for a shrapnel wound scar of the right 
lower leg and a chronic rash of the medial aspect of the 
right calf associated with the shrapnel wound scar of the 
right lower leg was granted by an October 2005 rating 
decision, effective from January 15, 2004, which was the date 
of receipt of the claim for service connection for these 
conditions.  

In this case, the record shows that the veteran did not 
submit a claim for service connection for the conditions for 
which service connection was granted in October 2005 prior to 
January 15, 2004.  As noted above, a claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed," citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were 
not raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  

The veteran argues that he is entitled to an earlier 
effective date for the conditions for which service 
connection was granted by the October 2005 rating decision 
because in his original application for VA compensation 
submitted in February 1971, he filed a claim for service for 
a "rash on the right leg."  Review of this application 
shows that the veteran actually filed a claim for service 
connection for jungle rot in February 1971, and not the 
residuals of shrapnel wounds for which service connection was 
ultimately granted.  Nevertheless, because this claim was 
denied by a March 1971 rating decision to which the veteran 
did not perfect an appeal, even if the February 1971 claim 
were to be viewed as a claim for the conditions for which 
service connection was ultimately granted, the desired 
earlier effective date could not be assigned given the 
provisions governing the assignment of effective dates for 
"reopened" claims.  38 U.S.C.A. § 5110(a); 38 C.F.R.§ 
3.400(q).  Under these provisions, and given the 
circumstances of this case, an effective date could not be 
assigned earlier than the date of the receipt of the claim to 
reopen.  Id.  As such, even if the veteran January 15, 2004, 
claim is considered to represent the veteran's petition to 
"reopen" the claim denied in March 1971, an effective date 
earlier that January 15, 2004 could not be assigned.  

In short therefore and with application of the proper 
criteria for assigning effective dates of grants of claims 
for service connection, an effective date prior to January 
15, 2004 for service connection for a shrapnel wound scar of 
the right lower leg and a chronic rash of the medial aspect 
of the right calf associated with the shrapnel wound scar of 
the right lower leg cannot be assigned.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.1(p), 3.155, 3.400.  The Board is 
bound by these criteria.  38 U.S.C.A. § 7104(c).  As such, an 
earlier effective date cannot be assigned on another theory 
advanced by the veteran; namely, the fact that his Silver 
Star award demonstrated that the wounds in question were 
sustained in April 1970.  Id. 

With regard to the effective date assigned for PTSD, the 
March 2005 rating decision which granted service connection 
for this condition assigned an effective date for this grant 
of November 23, 2004, which was the date the veteran's claim 
for service connection for PTSD was received.  Review of the 
record reveals no document dated or received prior to 
November 23, 2004, which can be construed as a claim for 
service connection for PTSD.  Thus, while the Board has 
considered the veteran's contention that an earlier effective 
date for the grant of service connection for PTSD is 
warranted because he has "struggled with this problem for 
years," as discussed above, entitlement to an earlier 
effective date for service connection for PTSD cannot be 
assigned under the controlling legal criteria.  See 38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(p), 3.155, 3.400.  

Although the veteran appears to indicate that he submitted a 
claim to the Vet Center in the 1970s, regarding PTSD, there 
is no corroborative evidence of such.  Even assuming he did, 
there is no evidence that this claim was ever forwarded to 
VA. 

The veteran also argues that treatment records from the Vet 
Center and VA for psychiatric problems, prior to November 
2004 should be construed as earlier informal claims for 
service connection.  However, the veteran did not submit a 
claim for service connection for PTSD prior to November 2004, 
and within one year of any examination or treatment.  VA 
regulations provide that the date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or where a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission. 38 C.F.R. § 3.157(b)(1).  Therefore, the 
Board finds that the veteran did not express intent to file a 
claim for service connection for PTSD any earlier than 
November 23, 2004.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for the requested earlier effective dates for the grants of 
service connection in question, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  Increased Rating for Chronic Rash of the Medial aspect of 
the Right Calf 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However and as noted above, the claim at issue herein is 
based on the assignment of the initial rating for a rash of 
the medial aspect of the right calf following the initial 
award of service connection for this condition.  The United 
States Court of Appeals for Veterans Claims (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson v. West, 12 Vet. App. 119 (1999); Francisco, 7 Vet. 
App. at 58.  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet App 505 
(2007).

A 10 percent rating for eczema or dermatitis requires at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating for eczema or 
dermatitis requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2007).  Optionally and depending 
upon the predominant disability, ratings for eczema or 
dermatitis can be assigned on the basis of disfigurement of 
the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 
7803, 7804, or 7805).  38 C.F.R. § 4.118, DC 7806 (2007).

The criteria provide for a 10 percent rating for scars other 
than the head, face, or neck that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.).  Diagnostic Code 7801 (2007).  
Such scarring involving 12 square inches (77 sq. cm.) 
warrants a 20 percent rating.  

A 10 percent rating is warranted for scars other than the 
head, face, or neck that are superficial and do not cause 
limited motion that involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Diagnostic Code 7802 
(2007).  This is the only assignable rating under DC 7802. 

The criteria under Diagnostic Code 7803 provide for a 10 
percent rating for superficial scars that are unstable and 
superficial scars that are painful on examination warrant a 
10 percent rating under the criteria codified at Diagnostic 
Code 7804.  The highest assignable rating under DCs 7803 and 
DC 7804 is 10 percent.  Scars may also be rated on the basis 
of the limitation of function of the part affected under 
Diagnostic Code 7805.  

Evidence considered in the initial grant of service 
connection included report from an October 2005 VA 
examination that described a rash over the medial aspect of 
the right leg measuring 3 1/2 inches by 1 1/2 inches that was 
brownish red in color, slightly raised, pruritic, and normal 
in temperature.  The diagnoses in pertinent part included "a 
persistent, chronic rash, medial aspect of the calf, possibly 
secondary to contact dermatitis due to embedded shrapnel."  
At a June 2007 VA examination, the rash in question was 
described as being 11 cm x 5 cm on the medial portion of the 
right calf.  No active lesions were demonstrated, although 
the affected area felt "lumpy."  The diagnoses included 
eczema of the right calf involving 1 percent of the body 
surface area, and the examiner noted that the scarring was 
hidden by the veteran's pants and would only be seen if he 
wore shorts.  

The evidence set forth above does not show that the rash at 
issue affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or that it requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  As such, a 30 percent rating cannot 
be assigned under the specific criteria listed at DC 7806.  
Reviewing other potentially applicable criteria for a skin 
disability, such as in the involved in the instant case, that 
would provide for a rating in excess of 10 percent, there is 
no evidence that the rash in question involves scarring that 
is deep or causes limited motion.  As such, a 30 percent 
rating cannot be assigned under Diagnostic Code 7801.  The 
clinical evidence of record also does not otherwise reveal 
any objective evidence of limitation of functioning of any 
part affected by the service connected scars in question so 
as to warrant increased compensation pursuant to Diagnostic 
Code 7805.  In short, therefore, the Board finds that a 
rating in excess of 10 percent for the rash in the medial 
aspect of the right calf cannot be assigned at any time 
subsequent to the effective date of the initial rating, 
January 15, 2004.  See Fenderson, 12 Vet. App. at 126; 38 
C.F.R. § 3.400 (2007).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his rash on the medial 
aspect of the right calf, and these service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 10 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his rash on the medial aspect of the 
right calf, the doctrine is not for application.  Gilbert, 
supra.  

C.  Entitlement to an Initial Rating in excess of 70 percent 
for PTSD/Service connection for Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The veteran in a statement received in February 
2006 withdrew his appeal with respect to the issues of 
entitlement to an initial rating in excess of 70 percent for 
PTSD and service connection for hearing loss.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.   Accordingly, 
the Board does not have jurisdiction to review the appeal as 
to these issues and they are dismissed.
  
ORDER

Entitlement to an effective date earlier than January 15, 
2004, for a grant of service connection for a shrapnel wound 
scar of the right lower leg is denied.  

Entitlement to an effective date earlier than January 15, 
2004, for a grant of service connection for a chronic rash of 
the medial aspect of the right calf associated with the 
shrapnel wound scar of the right lower leg is denied.  

Entitlement to an effective date earlier than November 23, 
2004, for a grant of service connection for PTSD is denied.     

Entitlement to an initial rating in excess of 10 percent for 
a chronic rash of the medial aspect of the right calf 
associated with a shrapnel wound scar of the right lower leg 
is denied. 

The claim for entitlement to an initial rating in excess of 
70 percent for PTSD is dismissed.  

The claim for entitlement to service connection for hearing 
loss is dismissed. 


REMAND

The veteran's representative has requested that the veteran 
be afforded a VA examination to determine the extent of 
muscle damage associated with the veteran's service connected 
shrapnel wound scar of the right lower leg.  The degrees of 
any such muscle damage is a factor for consideration in 
determining the proper amount of compensation.  See Esteban v 
Brown, 6 Vet. App. 259 (1994).  VA examinations afforded the 
veteran in October 2005 and June 2007 do not specifically 
detail the extent of muscle damage, if any, resulting from 
the veteran's shrapnel wound, and the record does not 
otherwise contain sufficient clinical findings to determine 
the extent of any current muscle damage which may be present  
As such, the Board concludes that the VA examination 
requested by the veteran's representative is necessary in 
this case in order to comply with the duty to assist the 
veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive examination conducted by an 
appropriate VA physician to determine the 
severity of any muscle damage associated 
with the service connected shrapnel wound 
of the right lower leg.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must 
report pertinent medical complaints, 
symptoms, and clinical findings. 
Specifically, the examiner must indentify 
which Muscle Groups as described in the 
Ratings Schedule are affected and the 
degree of severity (i.e., severe, 
moderately severe, moderate, slight) of 
the initial shrapnel wound and current 
disability associated with any Muscle 
Group affected.  If subjective complaints 
cannot be confirmed by the objective 
evidence and correlated to a specific 
diagnosis, it must be so stated.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed. 

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim that has been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


